     Case 2:20-mc-00320 Document 1-1 Filed 12/01/20 Page 1 of 3 Page ID #:3




 1 MARI T. SAIGAL (State Bar No. 318556)
   Mari.Saigal@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to       Case Number: 2:20-mc-00320
13                                            DECLARATION OF JAN VAN
      CLOUDFLARE, INC.                        VOORN IN SUPPORT OF
14                                            ISSUANCE OF SUBPOENA
                                              PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21 I, Jan van Voorn, the undersigned, declare that:
22        1.    I am Executive Vice President and Chief of Global Content Protection

23 for the Motion Picture Association, Inc., on behalf of Disney Enterprises, Inc. and
24 Paramount Pictures Corp. (“ACE Members”) who are members of the Alliance for
25 Creativity and Entertainment (“ACE”), a global coalition of leading content creators
26 and on-demand entertainment services committed to supporting the legal
27 marketplace for video content and addressing the challenge of online piracy. The
28
     Case 2:20-mc-00320 Document 1-1 Filed 12/01/20 Page 2 of 3 Page ID #:4




 1 ACE Members, whether themselves or through subsidiaries and affiliates, own the
 2 copyrights in the below referenced copyrighted works.
 3          2.    The ACE Members (via the Motion Picture Association, Inc.) are
 4 requesting issuance of the attached proposed subpoena that would order Cloudflare,
 5 Inc. to disclose the identities, including names, physical addresses, IP addresses,
 6 telephone numbers, e-mail addresses, payment information, account updates and
 7 account histories of the users operating the websites listed in the attached Exhibit A.
 8          3.    The purpose for which this subpoena is sought is to obtain the identities
 9 of the individuals assigned to these websites who have exploited ACE Members’
10 exclusive rights in their copyrighted motion pictures without their authorization.
11 This information will only be used for the purposes of protecting the rights granted
12 to ACE Members, the motion picture copyright owners, under Title II of the Digital
13 Millennium Copyright Act.
14
15          I declare under penalty of perjury under the laws of the United States of
16 America that the foregoing is true and correct to the best of my knowledge,
17 information or belief.
18          Executed at Redondo Beach, California, on December 1, 2020.
19
20
21
                                                                Jan van Voorn
22
23
24
25
26
27
28


                                               -2-
                           Case 2:20-mc-00320 Document 1-1 Filed 12/01/20 Page 3 of 3 Page ID #:5
                                                                    EXHIBIT A

Website      Sample 1 Infringing Title   Sample 1 Infringing URL                    Sample 2 Infringing Title   Sample 2 Infringing URL
Gimy.tv      Frozen                      https://gimy.tv/ep/3276-1-1.html           Star Trek Into Darkness     https://gimy.tv/v/80864.html



Gimy.co      Frozen                      https://gimy.co/eps/3276-1-1.html          Star Trek Into Darkness     https://gimy.co/eps/80864-1-1.html



777tv.net    Frozen                      https://777tv.net/vod/play/id/3276/sid/1   Star Trek Into Darkness     https://777tv.net/vod/play/id/80864/sid/1/
                                         /nid/1.html                                                            nid/1.html


Momovod.cc   Frozen                      https://momovod.cc/vodplay/3276-1-         Star Trek Into Darkness     https://momovod.cc/vodplay/80864-1-
                                         1.html                                                                 1.html
